[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  AUG 4, 2011
                                No. 10-15809                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                   D.C. Docket No. 1:10-cr-00021-SPM-AK-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JAMES MICHAEL O’QUINN,

                                                            Defendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (August 4, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      James O’Quinn appeals his sentence of 108 months of imprisonment for

receiving and distributing child pornography. 18 U.S.C. § 2252A(a)(2)(A), (b)(1).
O’Quinn challenges the two-level enhancement of his sentence for distributing

child pornography, United States Sentencing Guidelines Manual § 2G2.2(b)(3)(F)

(2009), and the denial of his corresponding request for a two-level reduction of his

sentence on the ground that he intended only to solicit and receive the

pornographic materials, id. § 2G2.2(b)(1). We affirm.

      The district court did not err when it enhanced O’Quinn’s sentence for

distributing child pornography and denied his corresponding request for a

reduction of his sentence. O’Quinn pleaded guilty to Count One of his indictment

that charged him with “knowingly receiv[ing] and distribut[ing] and attempt[ing]

to receive and distribute child pornography,” and he was subject to a two-level

increase of his sentence for distributing that contraband, id. § 2G2.2(b)(3)(F). The

commentary to section 2G2.2 provides that “distribution includes posting material

involving the sexual exploitation of a minor on a website for public viewing.” Id.

cmt. n.1. O’Quinn admitted during his sentencing hearing that he “ma[d]e [the]

[child pornography] files [on his computer] available” for “public viewing”

through a file-sharing program called Limewire.

      We AFFIRM O’Quinn’s sentence.




                                         2